DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-21 are allowable.
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1
The prior art does not disclose or suggest the claimed “wherein the step of determining whether the device is immersed in the fluid is based on a comparison of the determined change in height with the detected change in pressure” in combination with the remaining claimed elements as set forth in claim 1.
With regards to claims 3-10 are allowable based upon their dependency thereof claim 1.
With regards to claim 11
The prior art does not disclose or suggest the claimed “detect a change in pressure from the pressure detected within the device over the predefined time period; and determine whether the device is immersed in the fluid is based on a comparison of the determined change in height with the detected change in pressure” in combination with the remaining claimed elements as set forth in claim 11.
With regards to claims 12-15 are allowable based upon their dependency thereof claim 11.

With regards to claim 16
The prior art does not disclose or suggest the claimed “determining whether the device is immersed in a fluid based on a comparison of a first value determined based on the acquired acceleration signal with a second value determined based on the detected pressure, wherein the first value and the second value have a common unit of measurement” in combination with the remaining claimed elements as set forth in claim 16. 
With regards to claims 17-21 are allowable based upon their dependency thereof claim 16.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Elliott et al. PG. Pub. No.: US 2015/0374249 A1 discloses a personal hand-held monitor (PHHM) which comprises a signal acquisition device for acquiring signals which can be used to derive a measurement of a subject's blood pressure (BP), the signal acquisition device being integrated with a personal hand-held computing device (PHHCD). The signal acquisition device comprises a blood flow occlusion means adapted to be pressed against one side only of a body part or to have one side only of a body part pressed against it, a means for measuring the pressure applied by or to the body part, and a means for detecting the flow of blood through the body part in contact with the blood flow occlusion means. The blood flow occlusion means comprises at least part of an external surface of the PHHM and wherein the pressure is sensed by means of a , however is silent on wherein the step of determining whether the device is immersed in the fluid is based on a comparison of the determined change in height with the detected change in pressure or detect a change in pressure from the pressure detected within the device over the predefined time period; and determine whether the device is immersed in the fluid is based on a comparison of the determined change in height with the detected change in pressure or determining whether the device is immersed in a fluid based on a comparison of a first value determined based on the acquired acceleration signal with a second value determined based on the detected pressure, wherein the first value and the second value have a common unit of measurement.

Mangalam et al. US PATENT No.: US 8,155,794 B2 discloses a system is provided for control of a structure immersed in a fluid flow regime. The system comprises a plurality of flow sensors disposed on a surface of the structure, the flow sensors including at least one flow bifurcation point sensor. The system further comprises at least one structural sensor attached to the structure for measurement of a structural parameter. A data processor in communication with the flow sensors and the at least one structural sensor is configured for processing the data signals and for generating and transmitting one or more actuator command signals to effect a desired flow and structural state for the structure. The system also comprises at least one actuator in communication with the data processor. Each of the at least one actuator is configured for effecting, in response to an actuator command signal, one of the set consisting of a structural deformation in at least a portion of the structure, a change in configuration of a control surface of the structure, and an operational change in a flow control device embedded in the structure, however is silent on wherein the step of determining whether the device is immersed in the fluid is based on a comparison of the determined change in height with the detected change in pressure or detect a change in pressure from the pressure detected within the device over the predefined time period; and determine whether the device is immersed in the fluid is based on a comparison of the determined change in height with the detected change in pressure or determining whether the device is immersed in a fluid based on a comparison of a first value determined based on the acquired acceleration signal with a second value determined based on the detected pressure, wherein the first value and the second value have a common unit of measurement.

Tucker PG. Pub. No.: US 2017/0146644 A1 discloses an apparatus and method for measuring a swimmer's speed and conveying the speed to the swimmer in real time includes a plurality of ultrasonic beacons each having a transducer configured to emit ultrasonic signals in a pool or other body of water within which the swimmer is swimming. A wearable, waterproof, ultrasonic receiver worn by the swimmer, receives the ultrasonic signals and generates corresponding signal data. The receiver's microcontroller captures and uses the signal data to calculate the swimmer's position , however is silent on wherein the step of determining whether the device is immersed in the fluid is based on a comparison of the determined change in height with the detected change in pressure or detect a change in pressure from the pressure detected within the device over the predefined time period; and determine whether the device is immersed in the fluid is based on a comparison of the determined change in height with the detected change in pressure or determining whether the device is immersed in a fluid based on a comparison of a first value determined based on the acquired acceleration signal with a second value determined based on the detected pressure, wherein the first value and the second value have a common unit of measurement.

Philipson US PATENT No.: US 10,371,555 B2 discloses the presence of fluid proximate any of the fluid electrodes affects the capacitance at the respective fluid electrodes, causing the capacitance there to change. The controller responds to such changes in capacitance. With the electrode structure associated with the side wall of the vessel, the controller uses such changes in capacitance to provide an output indicative of the level of a fluid within the interior volume of the vessel. With no fluid in the vessel, no fluid is proximate any of the first electrodes or any portion thereof. As such, no portion of any of the first electrodes is submerged by (as used herein, the term "submerged" refers to the presence of fluid proximate a structure, for example, one of the fluid electrodes, and does not imply that the structure is immersed in and wetted by the fluid) or otherwise affected by the presence or proximity of a fluid.  As fluid is added to the vessel, a lower portion of the lowest fluid electrode becomes submerged by the fluid. The capacitance , however is silent on wherein the step of determining whether the device is immersed in the fluid is based on a comparison of the determined change in height with the detected change in pressure or detect a change in pressure from the pressure detected within the device over the predefined time period; and determine whether the device is immersed in the fluid is based on a comparison of the determined change in height with the detected change in pressure or determining whether the device is immersed in a fluid based on a comparison of a first value determined based on the acquired acceleration signal with a second value determined based on the detected pressure, wherein the first value and the second value have a common unit of measurement.

Wicks et al. US PATENT No.: US 9, 612, 332 B2 discloses a method of calibrating a trigonometric-based ranging system in first and second transmissive media including, in each of the first and second media, determining a sensor matrix for a sensor of the system therein. Rotation and translation of a sensor axis of the sensor is measured relative to an ideal sensor axis, by determining the rotation and translation of a sensor co-ordinate system of the sensor in each of the first and second media concurrently, to provide a rotation/translation matrix for a field of view of the sensor in each of the first and second media. Rotation of a device axis of a structured signal-emitting device relative to an ideal device axis is measured by determining a relative change in the structured signal in the first medium and in the second medium, to generate a device rotation matrix to be applied to the structured signal. The present invention allows one to calibrate such a system in air, and to convert this calibration to one appropriate for underwater use by measuring properties of the sensor and laser assemblies underwater separately. Furthermore, this method allows individual components of a system to be replaced, without requiring a full system re-calibration, however is silent on wherein the step of determining whether the device is immersed in the fluid is based on a comparison of the determined change in height with the detected change in pressure or detect a change in pressure from the pressure detected within the device over the predefined time period; and determine whether the device is immersed in the fluid is based on a comparison of the determined change in height with the detected change in pressure or determining whether the device is immersed in a fluid based on a comparison of a first value determined based on the acquired acceleration signal with a second value determined based on the detected pressure, wherein the first value and the second value have a common unit of measurement.




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/FRANCIS C GRAY/Primary Examiner, Art Unit 2852